Title: From James Madison to William Logan, 12 August 1819
From: Madison, James
To: Logan, William


SirMontpellier Aug 12. 1819
I have received under your cover of the 28. Ult: the copy of Mr. Condy’s oration delivered before the ’76 Association on the last anniversary of American Independence; and I beg that the Association may be assured of the pleasure with which I accept this further specimen of the talents selected, for commemorating that event, & cherishg the spirit which produced it. I tender you Sir, my friendly respects
J. M
